Title: To John Adams from Mercy Otis Warren, 16 July 1807
From: Warren, Mercy Otis
To: Adams, John



Plymouth, Ms., July 16th: 1807.

After a long suspension of a friendly literary intercourse, it was very unexpected to me this day, to receive a letter from the hand of Mr. Adams;—nor can I conceive of any thing that should occasion a resentment in his bosom, or prevent his old style of address to Mrs. Warren, or give the semblance of an “old friend being hastily converted into an enemy;”—much less could I have expected to have been charged with a want of veracity, or a malignancy of heart, by a gentleman who has long known me too well to suspect me wilfully guilty of either.—Had not the irritation of the times or some other cause unknown to me have agitated his mind too much for the gentleman or the friend, I should not have received a letter couched in such terms as his of the 11th of July.
In the second paragraph of this letter, you say you have read much, if not all of my History of the Rise, Progress, and Termination of the American Revolution.—You proceed to say that you “are not about to write a review;” that. “if you should, the commentary would be twice as voluminous as the text;”—But of this I think I am sure, that, were you to write with the same eye of candor and friendship with which you once viewed her compositions, the author might have little to fear from your strictures.
I have lived long enough to be sensible that such a work would be variously received by such a world, and in such times as those in which we live.
I have expected that this history must pass under the criticisms of great and little men;—but conscious that I have uniformly endeavoured to write with impartiality, to state facts correctly, and to draw characters with truth and candor, whether the friends or the foes of mv countrv, or the enemies of myself and family, or of those connected by the dearest ties of nature and friendship, I have ventured to submit it to the ocean of public opinion.—I think I feel a firmness of mind at my advanced period of life, that will not be shaken by censure or elated with applause, my conscience bearing testimony that I have aimed at a just delineation of every fact and every character I have thought myself obliged to touch in the course of my narration.
You surely thought this a just standard of historic merit, when a letter now in my cabinet, dated March 15th, 1775, was written;—you therein have observed that “The faithful historian delineates characters truly, let the censure fall where it will.—The public is so interested in public characters that they have a right to know them, and it becomes the duty of every good citizen who happens to be acquainted with them to communicate his knowledge.”
Having written under a strong sense of the moral obligation of truth, adhering strictly to its dictates according to the best of my information, which I endeavored to draw from the purest sources, I had determined on a uniform silence relative to any criticisms that might appear from public scribblers, or the disquisitions and interrogatories of others in a more private character.—How far I may be induced to depart from this resolution by your observations addressed directly to myself, I know not.
I have always been sensible of the difficulty and delicacy of drawing living characters.—It is my opinion that the character of man is never finished until the last act of the drama is closed. There is therefore a variety of circumstances that may exhibit his opinions and his transactions in a varied point of view from what they have been in different portions of his life.
You say in your letter that you “have some grievances to complain of,” and that justice has not been done you in my historic work. Of this I have never been sensible,—what I have said relative to your character was read and revised and re-read, and I frequently wished for an opportunity to have submitted it even to your own eye, thinking that, under the pressure of abuse that you had received from your enemies, your mind might have been relieved by such a candid scrutiny of error and mistake to which all are liable.—
You have requested me to “particularize some of those instances in which it has appeared or been represented to me you that Mr. Adams’s passions and prejudices were sometimes too strong for his sagacity and judgment.”—It is true that I have asserted that you were subject to passions and prejudices like other men;—your warmest friends and acquaintance will never contradict this;—nor do I think a natural irritability of temper any impeachment of character.—Passions are sometimes the heavenly gales that waft us safely to port, at others the ungovernable gusts that blow us down the stream of absurdity. I have never charged you with prejudice or passion in the discharge of your functionary duties in public life. But, strongly impressed with the idea that from a firm republican, you was become an advocate for Monarchic Government in your own country, I was led to think that your prejudices were too strong for your sagacity and judgment, or you never could have expected that for a long time to come, such a Government could have been acceptable in America.
You have made a number, of criticisms on my observations in page 392, Vol. 3d. relative to your residence in England, of your attachment to the British Constitution, of the number of worthy characters who taught you to love that Constitution, among whom you have done me the honor to place the name of Mrs. Warren, and have added; that “neither your judgment of that Constitution, nor your esteem of it, nor your affection for it, was increased or altered by your residence in England.” Of this, I shall only say that that attachment was long felt by every American as well as yourself. The principles of that Constitution have been admired, but the deviations from them detested, and the corrupt practices and arbitrary systems of that Government are become abhorrent.
But as you say you are making preparations for further commentaries on the work you are reviewing, and have promised to do it “in the spirit of friendship,” I shall waive a reply to what you are pleased to say of those whom you denominate my party, and leave you to indulge in retaliation or not—As I do not understand the drift of your question, I am not competent to reply. I shall subscribe myself, so long as you have the smallest title to that claim, / Yr friend,
Mercy Warren.